Citation Nr: 0504379	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  96-49 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for bronchitis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1972 to April 1976.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
1996 rating decision by the Oakland, California, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
March 2003, the case was remanded to allow the veteran an 
opportunity to present evidence at a personal hearing.  He 
withdrew his request for a personal hearing by correspondence 
dated in June 2003.  In October 2003 the Board remanded this 
issue to provide the veteran notice and to arrange for a 
respiratory disease examination.  (The Board also made final 
determinations on 4 further issues the veteran was 
appealing.)  


FINDINGS OF FACT

Chronic bronchitis was not manifested in service; there is no 
current diagnosis of chronic bronchitis and no evidence 
tending to relate bronchitis to service.  


CONCLUSION OF LAW

Service connection for bronchitis is not warranted. 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the March 1996 decision 
denying his claim.  In that decision and in correspondence 
dated in October and December 1996, and in May 1997, he was 
notified of the evidence necessary to substantiate his claim, 
and of what was of record.  By correspondence in January 
2004, he was notified of the VCAA and how it applied to his 
claim.  The June 2002 Supplemental Statement of the Case 
(SSOC) and the January 2004 letter together clearly cited the 
changes in the law brought about by the VCAA and implementing 
regulations, and explained that VA would make reasonable 
efforts to help the veteran get pertinent evidence, but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was advised that 
evidence submitted within a year would be considered.  In 
fact, all evidence received in the interim has been accepted 
for the record and considered.  Although the veteran was not 
specifically advised to submit everything he had pertinent to 
his claims, he was advised that VA would obtain any Federal 
government records, including any VA treatment records and 
that if he completed the provided releases VA would assist 
him in obtaining any private records he identified.  This 
notice was essentially equivalent to telling him to submit 
everything he had pertinent to the claim.  In one form or 
another he has received all mandated notice; he is not 
prejudiced by any technical notice deficiency along the way.  

Regarding timing of VCAA notice, the notice did not precede 
the rating decision on appeal because the veteran filed his 
claim prior to the enactment of VCAA.  The claim was 
reviewed/reconsidered on the merits subsequent to the VCAA 
notice; as outlined in an October 2004 SSOC.  

Regarding the duty to assist, VA has also arranged for 
examinations.  There is no indication that any pertinent 
evidence is outstanding.  All notice and duty to assist 
requirements appear met.  The veteran is not prejudiced by 
the Board's review of the matter on the merits.  See Conway 
v. Principi,  6 Vet. App. 226 (1994).  


II.	Factual Background

The veteran's DD Form 214 reflects that his military 
occupation was ground support technician, aircraft mechanic.  
It appears that the veteran's contentions are that he has 
bronchitis which began in service as a result of exposure to 
aircraft exhaust fumes while working on the flight line.  The 
veteran's service medical records (SMR's) show that in July 
1974, he was treated for complaints of a head cold that 
included symptoms of a productive cough and nasal drainage.  
The SMR's are negative for any complaints, treatment or 
diagnosis of bronchitis.  In November 1974 a Physical 
Evaluation Board found that he was unfit for duty due to an 
unrelated disability and recommended discharge.  

Postservice medical records include February 1977 to October 
1978 treatment records from Providence Hospital.  February 
1977 records show that the veteran had complaints of a sore 
throat and a cough with brownish sputum; the assessment was 
upper respiratory infection with bronchitis.  Subsequent 
records show that his chest was clear.  September 1990 to May 
1995 medical records from Biggs Gridley Memorial Hospital 
show that in September 1990 he was treated for complaints of 
a possible ear infection, cough, and swollen glands.  In 
February 1994 he had complaints of a productive cough with 
yellow phlegm; sinusitis was diagnosed.  In November 1994, he 
had a sore throat and swollen glands.  The lungs were clear 
on examination.  The assessment was early upper respiratory 
infection.  In April 1995, he had complaints of a cough, 
watery eyes, a runny nose, and a sore throat.  He indicated 
that he suffered from allergies, was treated for asthma as a 
child, and was exposed to second hand cigarette smoke from 
his wife smoking in the house.  The assessment was sinus 
pain, possibly leading to early bronchitis.  In May 1995 
examination of his lungs revealed that they were clear.      

Medical records from the University of California, Davis 
Medical Center show that the veteran underwent vocal cord 
nodule removal in September 1993.  He had a six to seven 
month history of mild hoarseness and voice breaks.  It was 
noted that he used his voice extensively, as a vocalist and 
musician for a heavy metal band, as well as in his work as a 
preacher.  Other records note that his past medical history 
included intermittent bronchitis.  
A July 1995 VA examination recorded a history of recurrent 
episodes of bronchitis since 1975.  The veteran reported that 
he wore a protective mask, but began to experience a cough 
following exposure to jet fuel in 1975.  He quit smoking in 
1975 (he had smoked half a pack a day for five years).  
Examination revealed ". . .  .no chest wall tenderness; 
percussion was normal."  Auscultation revealed good air 
entry, no rales, or rhonchi.  The diagnoses included 
recurrent episodes of acute bronchitis (that the veteran 
attributed to exposure to JP-5 gasoline fuel in service) and 
allergic rhinitis.  

On VA examination in July 2004, the veteran reported that 
bronchitis was diagnosed in service and that his symptoms 
consisted of a productive cough.  He related that since 
active service, he had experienced recurrent bronchitis 
ranging from 1 to 4 episodes yearly, primarily during the 
winter months.  He usually self-medicated with over-the-
counter medication for cough suppression.  However, 
antibiotics were frequently prescribed (and occasionally an 
inhaler).  The examiner noted that the veteran's claims file 
lacked documentation of outpatient care for bronchitis or 
respiratory disorders.  Physical examination revealed clear 
lungs to auscultation.  The diagnoses were cough, secondary 
to medication, and bronchitis, by history.  A pulmonary 
function study was negative for asthma or any obstructive 
airways disease, and a chest x-ray was normal.  The examiner 
indicated that there was no documentation in the veteran's 
claims file of chronic bronchitis and although his medical 
history suggested recurrent bronchitis, the claims file was 
lacking supportive documentation.  The examiner opined that 
the "current cough is likely secondary to medication."  The 
examiner also opined that the veteran's "pulmonary function 
studies do not support the diagnosis of chronic bronchitis 
and [any] episodic bronchitis is not/was not caused by 
exposure to aviation fuel.   

III.  Criteria 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service. 38 C.F.R. § 3.303(d).
In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required." See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

IV.	Analysis

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the medical evidence does not show that the 
veteran currently has chronic bronchitis, the disability for 
which he seeks service connection.  He has not submitted any 
evidence of a current diagnosis of chronic bronchitis, nor 
has he identified any treatment provider with records of 
treatment for chronic bronchitis.  While diagnoses of 
bronchitis, intermittent bronchitis, and bronchitis by 
history were noted on several postservice medical records, no 
record shows a diagnosis of chronic bronchitis.  The evidence 
reflects that the bronchitis noted after service was acute, 
and not a chronic disability for which service connection 
could be established. See 38 C.F.R. § 3.303(b).  In the 
absence of proof of a present disability, there is no valid 
claim [of service connection]. See also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  As a layperson, the veteran is 
not competent to establish by his own opinion that he has the 
claimed disability.  Espiritu v. Derwinski, 2 Vet, App. 492 
(1992).
 
It is also noteworthy that even if the veteran was found to 
have a chronic bronchitis, there is nothing in the record 
tending to relate such disease to service.  In fact, the VA 
examiner in July 2004 opined that the veteran does not have 
chronic bronchitis and that his "episodic bronchitis is 
not/was not caused by exposure to aviation fuel."  The 
veteran's assertions that he has bronchitis due to aircraft 
fumes exposure in service are not competent evidence.  See 
Espiritu, supra.  

The preponderance of the evidence is against the claim. 
Hence, it must be denied.


ORDER

Service connection for bronchitis is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


